DETAILED ACTION
Status of Claims 
This is a first office action on the merits in response to the application filed on9/26/2018. 
Claims 1-25 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/26/2018. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of 
            In the instant case (Step 1), claims 12-22 and 24-25 are directed toward a process, claims 23 are directed toward a product, and claims 1-11 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a computing device comprising: one or more processors; one or more memory devices, the one or more memory device storing: a data structure of a production system, the data structure including a plurality of process node data elements, each process node data element of the plurality of process node data elements corresponding to one or more production tasks of a manufacturing process described by the production system; a plurality of process object libraries, including: a process specification object library including a plurality of process specification objects, each process specification object of the plurality of process specification objects describing characteristics associated with a respective process specification; an equipment object library including a plurality of equipment objects, each equipment object of the plurality of equipment objects describing equipment-related characteristics associated with a respective manufacturing equipment item; and one or more additional object libraries, each of the one or more additional object libraries including one or more additional objects; and instructions that are executable by the one or more processors to cause the one or more processors to perform operations comprising: receiving a first input associating a first production task with a first process specification object of the plurality of process specification objects, the first process specification object describing first process characteristics associated with a first process specification; responsive to the first input, storing first linking data linking a first process node data element of the plurality of process node data elements to the first process specification object, the first process node data element associated with the first production task; receiving a second input associating the first production task with a first equipment object of the plurality of equipment objects, the first equipment object describing first equipment-related manufacturing process characteristics associated with a first manufacturing device; responsive to the second input, storing second linking data linking the first process node data element to the first equipment object; receiving a third input associating the first production task with one or more additional objects from the one or more additional object libraries, each process object of the one or more additional objects describing one or more process characteristics; responsive to the third input, storing third linking data linking the first process node data element to the one or more additional objects; updating a set of production system estimates associated with the manufacturing process based on objects linked to the first process node data element; comparing the set of production system estimates to an acceptance criterion for the production system; and generating a notification indicating whether the manufacturing process described by the production system is expected to satisfy requirements indicated by the acceptance criterion (Organizing Human Activity and Mental Processes), which are considered to be abstract 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a computing device comprising: one or more processors; one or more memory devices, the one or more memory device storing: a data structure of a production system; a plurality of process object libraries; an equipment object library including a plurality of equipment objects; and one or more additional object libraries; and instructions that are executable by the one or more processors to cause the one or more processors to perform operations comprising: receiving a first input; responsive to the first input, storing first linking data; receiving a second input; responsive to the second input, storing second linking data; receiving a third input; responsive to the third input, storing third 
In addition, dependent claims 2-11, 13-22, and 25 further narrow the abstract idea and dependent claims 2, 4-8, 13, 15-19, and 25 additionally recite “receiving requirements data for the production system, receiving an additional input, and storing linking data” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “logistics object library, tooling object library, personnel object library, respective manufacturing device” which do not account for additional elements that integrate the judicial exception (e.g. 
The claimed “a computing device comprising: one or more processors; one or more memory devices, data structure of a production system, plurality of process object libraries, process specification object library, equipment object library, additional object libraries, instructions executable by the one or more processors, first manufacturing device, logistics object library, tooling object library, personnel object library, processor of a computing device, respective manufacturing device, and non-transitory computer readable storage device storing instructions that are executable by a processor” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract 
In addition, claims 2-11, 13-22, and 25 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2, 4-8, 13, 15-19, and 25 additionally recite “receiving requirements data for the production system, receiving an additional input, and storing linking data”  which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “logistics object library, tooling object library, personnel object library, respective manufacturing device” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weatherhead et al. (US 2014/0129005 A1) in view of Dance et al. (US 2011/0077991 A1).

Regarding Claim 1: Weatherhead et al. teach a computing device comprising: one or more processors; one or more memory devices, the one or more memory device storing (See Figure 1, Figure 18, Paragraph 0038, Paragraph 0166, and claim 1): 
a data structure of a production system, the data structure including a plurality of process node data elements, each process node data element of the plurality of process node data elements corresponding to one or more production tasks of a manufacturing process described by the production system (See Abstract, Paragraph 0034 – “Industrial automation generally refers to the use of control systems to increase productivity and/or quality of an industrial process”, Paragraph 0042 – “an application can comprise one or more objects that are linked and that can operate together to satisfy a workflow. For example, a workflow can define a production goal for an industrial process and/or a rule for the industrial process. A configuration of one or more objects (e.g., an application) can be identified and the objects can be linked in order to satisfy the production goal and/or the production rule of the workflow”, Paragraph 0069 – “identify one or more appropriate objects to employ in connection with a design task”, Paragraph 0120 – “a selection of an object with which the selected functionality should be associated with can be received”, Paragraph 0123 – “a hierarchical association of objects within a workflow can be evaluated”, Paragraph 0167, and Paragraph 0182); 
a plurality of process object libraries, including: a process specification object library including a plurality of process specification objects, each process specification object of the plurality of process specification objects describing characteristics associated with a respective process specification (See Figure 5, Figure 13, Paragraph 0042 – “a workflow can define a production goal for an industrial process and/or a rule for the industrial process. A configuration of one or more objects (e.g., an application) can be identified and the objects can be linked in order to satisfy the production goal and/or the production rule of the workflow”, Paragraph 0060 – “based on a request for initiation of a workflow, process manager 120 can retrieve objects from the library 108 and evaluate diagnostic capabilities of each of the objects”, Paragraph 0092 – “the library 108 is searched for appropriate design input that would satisfy the workflow request 502”, Paragraph 0096, and Paragraph 0151); 
an equipment object library including a plurality of equipment objects, each equipment object of the plurality of equipment objects describing equipment-related characteristics associated with a respective manufacturing equipment item (See Figure 1, Paragraph 0038, Paragraph 0051 – “included in the library 108 can be one or more metadata 112. In an example, each object 110 can be associated with at least one metadata 112. In another example, multiple design objects can be associated with the same metadata, such as when multiple design objects are used for a same product line or for different product lines”, Paragraph 0052 – “Metadata 112 can identify an object and/or features of the object … the metadata can include a specification, which can comprise one or more resources that can include one or more of equipment, material, personnel, segments, storage, and so on”, and Paragraph 0168); 
and one or more additional object libraries, each of the one or more additional object libraries including one or more additional objects (See Figure 1, Paragraph 0038, Paragraph 0051 – “included in the library 108 can be one or more metadata 112. In an example, each object 110 can be associated with at least one metadata 112. In another example, multiple design objects can be associated with the same metadata, such as when multiple design objects are used for a same product line or for different product lines”, Paragraph 0052 – “Metadata 112 can identify an object and/or features of the object … the metadata can include a specification, which can comprise one or more resources that can include one or more of equipment, material, personnel, segments, storage, and so on”, and Paragraph 0168); 
and instructions that are executable by the one or more processors to cause the one or more processors to perform operations comprising: receiving a first input associating a first production task with a first process specification object of the plurality of process specification objects, the first process specification object describing first process characteristics associated with a first process specification (See Figure 5, Figure 13, Paragraph 0042, Paragraph 0060 – “based on a request for initiation of a workflow, process manager 120 can retrieve objects from the library 108 and evaluate diagnostic capabilities of each of the objects”, Paragraph 0064 – “The objects and related metadata can be received by the interface component 114”, Paragraph 0092 – “the library 108 is searched for appropriate design input that would satisfy the workflow request 502”, Paragraph 0068 – “One or more queries 204 related to design and/or implementation of an industrial process (e.g., industrial automation application) can be received by the interface component 114”, Paragraph 0082, and Paragraph 0151); 
responsive to the first input, storing first linking data linking a first process node data element of the plurality of process node data elements to the first process specification A configuration of one or more objects (e.g., an application) can be identified and the objects can be linked in order to satisfy the production goal and/or the production rule of the workflow”, Paragraph 0045 – “store applications created by linking objects”, Paragraph 0059, Paragraph 0060 – “based on a request for initiation of a workflow, process manager 120 can retrieve objects from the library 108 and evaluate diagnostic capabilities of each of the objects”, Paragraph 0092 – “the library 108 is searched for appropriate design input that would satisfy the workflow request 502”, Paragraph 0096, Paragraph 0122 – “configured to link a first object with a set of the functionalities”, and Paragraph 0151); 
receiving a second input associating the first production task with a first equipment object of the plurality of equipment objects, the first equipment object describing first equipment-related manufacturing process characteristics associated with a first manufacturing device (See Figure 5, Figure 13, Paragraph 0042, Paragraph 0052 – “Metadata 112 can identify an object and/or features of the object … the metadata can include a specification, which can comprise one or more resources that can include one or more of equipment, material, personnel, segments, storage, and so on”, Paragraph 0060 – “based on a request for initiation of a workflow, process manager 120 can retrieve objects from the library 108 and evaluate diagnostic capabilities of each of the objects”, Paragraph 0064 – “The objects and related metadata can be received by the interface component 114”, Paragraph 0092 – “the library 108 is searched for appropriate design input that would satisfy the workflow request 502”, Paragraph 0068 – “One or more queries 204 related to design and/or implementation of an industrial process (e.g., industrial automation application) can be received by the interface component 114”, Paragraph 0082, and Paragraph 0151); 
responsive to the second input, storing second linking data linking the first process node data element to the first equipment object (See Figure 5, Figure 13, Paragraph 0042 – “A configuration of one or more objects (e.g., an application) can be identified and the objects can be linked in order to satisfy the production goal and/or the production rule of the workflow”, Paragraph 0045 – “store applications created by linking objects”, Paragraph 0059, Paragraph 0060 – “based on a request for initiation of a workflow, process manager 120 can retrieve objects from the library 108 and evaluate diagnostic capabilities of each of the objects”, Paragraph 0092 – “the library 108 is searched for appropriate design input that would satisfy the workflow request 502”, Paragraph 0134 – “the one or more functionalities can be stored as metadata linked to the respective objects”, Paragraph 0139 – “The first metadata can be linked to the first object”); 
receiving a third input associating the first production task with one or more additional objects from the one or more additional object libraries, each process object of the one or more additional objects describing one or more process characteristics (See Figure 5, Figure 13, Paragraph 0042, Paragraph 0052 – “Metadata 112 can identify an object and/or features of the object … the metadata can include a specification, which can comprise one or more resources that can include one or more of equipment, material, personnel, segments, storage, and so on”, Paragraph 0060 – “based on a request for initiation of a workflow, process manager 120 can retrieve objects from the library 108 and evaluate diagnostic capabilities of each of the objects”, Paragraph The objects and related metadata can be received by the interface component 114”, Paragraph 0092 – “the library 108 is searched for appropriate design input that would satisfy the workflow request 502”, Paragraph 0068 – “One or more queries 204 related to design and/or implementation of an industrial process (e.g., industrial automation application) can be received by the interface component 114”, Paragraph 0082, and Paragraph 0151); 
responsive to the third input, storing third linking data linking the first process node data element to the one or more additional objects (See Figure 5, Figure 13, Paragraph 0042 – “A configuration of one or more objects (e.g., an application) can be identified and the objects can be linked in order to satisfy the production goal and/or the production rule of the workflow”, Paragraph 0045 – “store applications created by linking objects”, Paragraph 0059, Paragraph 0060 – “based on a request for initiation of a workflow, process manager 120 can retrieve objects from the library 108 and evaluate diagnostic capabilities of each of the objects”, Paragraph 0092 – “the library 108 is searched for appropriate design input that would satisfy the workflow request 502”, Paragraph 0134 – “the one or more functionalities can be stored as metadata linked to the respective objects”, Paragraph 0139 – “The first metadata can be linked to the first object”); 
updating a set of production system “attributes” associated with the manufacturing process based on objects linked to the first process node data element (See Paragraph 0042 – “A configuration of one or more objects (e.g., an application) can be identified and the objects can be linked in order to satisfy the production goal and/or the production rule of the workflow”, Paragraph 0069 – “determine one or more combinations of objects that could be utilized to satisfy the query”, Paragraphs 0070-0071 – “When one or more modular objects from the plurality of modular objects that satisfy the query are identified by evaluator 210 (e.g., a match is found), the associated object can be categorized as a potential solution, or portion of the solution, that would answer the query”, Paragraph 0092 – “the library 108 is searched for appropriate design input that would satisfy the workflow request 502”, and Paragraph 0127); 
comparing the set of production system “attributes” to an acceptance criterion for the production system (See Paragraph 0042 – “A configuration of one or more objects (e.g., an application) can be identified and the objects can be linked in order to satisfy the production goal and/or the production rule of the workflow”, Paragraph 0069 – “determine one or more combinations of objects that could be utilized to satisfy the query”, Paragraphs 0070-0071 – “When one or more modular objects from the plurality of modular objects that satisfy the query are identified by evaluator 210 (e.g., a match is found), the associated object can be categorized as a potential solution, or portion of the solution, that would answer the query”, Paragraph 0092 – “the library 108 is searched for appropriate design input that would satisfy the workflow request 502”, Paragraph 0127, and Paragraphs 0138-0139 – “comparing the main attributes to the one or more metadata”); 
and generating a notification indicating whether the manufacturing process described by the production system is expected to satisfy requirements indicated by the acceptance criterion (See Figure 12, Paragraph 0108 – “validate module 612 prioritizes a set of goals associated with the workflow design and/or at least one of the selected objects. Based on the prioritization, the validate module 612 verifies the interconnectability of the selected objects and the workflow design. For example, suggestions or recommendations can be provided to the developer as to other objects that should be included in the workflow design in place of the selected objects and/or in addition to the selected objects”, Paragraph 0128 – “if the rules are not satisfied, then the binding does not occur and a notification could be conveyed to the user indicating that the functionality cannot be applied to the object”, and Paragraph 0149).

Weatherhead et al. do not specifically disclose production system “estimates” associated with the manufacturing process. However, Dance et al. further teach updating a set of production system “estimates” associated with the manufacturing process (See Figure 3, Abstract, Paragraph 0037 – “item cost rates for the inventory items are determined based on the tracked inventory positions … The aggregate cost rate is compared with a cost rate threshold”, Paragraph 0055 – “The probability density function of the cost rate for an individual item is readily obtained from the probability density function for the inventory position of that individual item”, and claim 6).
The teachings of Weatherhead et al. and Dance et al. are related because both are analyzing aspects of a production system to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the workflow and library module integration system of Weatherhead et al. to incorporate the production system estimates of Dance et al. in order 

Regarding Claim 2: Weatherhead et al. in view of Dance et al. teach the limitations of claim 1. Weatherhead et al. further teach wherein the operations further comprise, 
before comparing the set of production system “attributes” to the acceptance criterion: receiving requirements data for the production system, the requirements data indicating a condition of assembly associated with the manufacturing process, the condition of assembly indicating input materials for the manufacturing process and an expected output product for the manufacturing process (See Figure 1, Figure 9, Paragraph 0127 – “apply a set of rules to the first object and the first functionality. For example, the rules can be predefined and can be specific to a company (e.g., company procedures, company values, and so on), industry specific, or based on other parameters (e.g., customer requirements, environmental regulations, and so on)”, and Paragraph 0175 – “retrieving the plurality of objects from a library, wherein each of the plurality of objects comprises a respective diagnostic capability. The operations can also include evaluating the respective diagnostic capability of each of the plurality of objects and recommending a diagnostic capability for the workflow, wherein the hierarchical associated being predefined and provides diagnostic context for the plurality of objects”); 
determining the acceptance criterion for the production system based on the requirements data; and associating the acceptance criterion with the data structure (See Paragraph 0042 – “A configuration of one or more objects (e.g., an application) can be identified and the objects can be linked in order to satisfy the production goal and/or the production rule of the workflow”, Paragraph 0069 – “determine one or more combinations of objects that could be utilized to satisfy the query”, Paragraphs 0070-0071 – “When one or more modular objects from the plurality of modular objects that satisfy the query are identified by evaluator 210 (e.g., a match is found), the associated object can be categorized as a potential solution, or portion of the solution, that would answer the query”, Paragraph 0092 – “the library 108 is searched for appropriate design input that would satisfy the workflow request 502”, Paragraph 0127, and Paragraphs 0138-0139 – “comparing the main attributes to the one or more metadata”).

Weatherhead et al. do not specifically disclose production system “estimates” associated with the manufacturing process. However, Dance et al. further teach updating a set of production system “estimates” associated with the manufacturing process (See Figure 3, Abstract, Paragraph 0037 – “item cost rates for the inventory items are determined based on the tracked inventory positions … The aggregate cost rate is compared with a cost rate threshold”, Paragraph 0055 – “The probability density function of the cost rate for an individual item is readily obtained from the probability density function for the inventory position of that individual item”, and claim 6).
The teachings of Weatherhead et al. and Dance et al. are related because both are analyzing aspects of a production system to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the workflow and library module integration system of 

Regarding Claim 3: Weatherhead et al. in view of Dance et al. teach the limitations of claim 1. Weatherhead et al. further teach wherein the operations further comprise, responsive to receiving the first input: identifying a set of objects of a plurality of process object libraries that satisfy the first process characteristics; and inhibiting selection of objects of the plurality of process object libraries that do not satisfy the first process characteristics (See Paragraph 0042 – “A configuration of one or more objects (e.g., an application) can be identified and the objects can be linked in order to satisfy the production goal and/or the production rule of the workflow”, Paragraph 0069 – “determine one or more combinations of objects that could be utilized to satisfy the query”, Paragraphs 0070-0071 – “When one or more modular objects from the plurality of modular objects that satisfy the query are identified by evaluator 210 (e.g., a match is found), the associated object can be categorized as a potential solution, or portion of the solution, that would answer the query”, Paragraph 0092 – “the library 108 is searched for appropriate design input that would satisfy the workflow request 502”, Paragraph 0127, Paragraphs 0138-0139 – “comparing the main attributes to the one or more metadata”, and Paragraph 0162 – “If the alternative objects and associated functionalities do not conform to the rules, the data model is created, at 1610. The data model can comprise the selected one or more alternative objects, the associated functionalities, and the applied set of rules”).

Regarding Claim 4: Weatherhead et al. in view of Dance et al. teach the limitations of claim 3. Weatherhead et al. further teach wherein each equipment object of the plurality of equipment objects describes equipment-related manufacturing process characteristics associated with a respective manufacturing device, and wherein the inhibiting the selection prevents the second input from associating the first production task with a second equipment object that does not satisfy the first process characteristics (See Figure 5, Figure 13, Paragraph 0042, Paragraph 0052 – “Metadata 112 can identify an object and/or features of the object … the metadata can include a specification, which can comprise one or more resources that can include one or more of equipment, material, personnel, segments, storage, and so on”, Paragraph 0060 – “based on a request for initiation of a workflow, process manager 120 can retrieve objects from the library 108 and evaluate diagnostic capabilities of each of the objects”, Paragraph 0064 – “The objects and related metadata can be received by the interface component 114”, Paragraph 0092 – “the library 108 is searched for appropriate design input that would satisfy the workflow request 502”, Paragraph 0068 – “One or more queries 204 related to design and/or implementation of an industrial process (e.g., industrial automation application) can be received by the interface component 114”, Paragraph 0082, and Paragraph 0162 – “If the alternative objects and associated functionalities do not conform to the rules, the data model is created, at 1610. The data model can comprise the selected one or more alternative objects, the associated functionalities, and the applied set of rules”).

Regarding Claim 5: Weatherhead et al. in view of Dance et al. teach the limitations of claim 3. Weatherhead et al. further teach wherein the one or more additional object libraries include a logistics object library, the logistics object library including a plurality of logistics objects, each logistics object of the plurality of logistics objects describing a set of logistics-related manufacturing process characteristics, and wherein the inhibiting the selection prevents the third input from associating the first production task with a particular logistics object that does not satisfy the first process characteristics (See Figure 5, Figure 13, Paragraph 0042, Paragraph 0052 – “Metadata 112 can identify an object and/or features of the object … the metadata can include a specification, which can comprise one or more resources that can include one or more of equipment, material, personnel, segments, storage, and so on”, Paragraph 0060 – “based on a request for initiation of a workflow, process manager 120 can retrieve objects from the library 108 and evaluate diagnostic capabilities of each of the objects”, Paragraph 0064 – “The objects and related metadata can be received by the interface component 114”, Paragraph 0092 – “the library 108 is searched for appropriate design input that would satisfy the workflow request 502”, Paragraph 0068 – “One or more queries 204 related to design and/or implementation of an industrial process (e.g., industrial automation application) can be received by the interface component 114”, Paragraph 0082, Paragraph 0162 – “If the alternative objects and associated functionalities do not conform to the rules, the data model is created, at 1610. The data model can comprise the selected one or more alternative objects, the associated functionalities, and the applied set of rules”, and the Examiner interprets the logistics related manufacturing process characteristics to be storage metadata).

Regarding Claim 6: Weatherhead et al. in view of Dance et al. teach the limitations of claim 3. Weatherhead et al. further teach wherein the one or more additional object libraries include a tooling object library, the tooling object library including a plurality of tooling objects, each tooling object of the plurality of tooling objects describing a set of tooling-related manufacturing process characteristics, and wherein the inhibiting the selection prevents the third input from associating the first production task with a particular tooling object that does not satisfy the first process characteristics (See Figure 5, Figure 13, Paragraph 0042, Paragraph 0052 – “Metadata 112 can identify an object and/or features of the object … the metadata can include a specification, which can comprise one or more resources that can include one or more of equipment, material, personnel, segments, storage, and so on”, Paragraph 0060 – “based on a request for initiation of a workflow, process manager 120 can retrieve objects from the library 108 and evaluate diagnostic capabilities of each of the objects”, Paragraph 0064 – “The objects and related metadata can be received by the interface component 114”, Paragraph 0092 – “the library 108 is searched for appropriate design input that would satisfy the workflow request 502”, Paragraph 0068 – “One or more queries 204 related to design and/or implementation of an industrial process (e.g., industrial automation application) can be received by the interface component 114”, Paragraph 0082, Paragraph 0162 – “If the alternative objects and associated functionalities do not conform to the rules, the data model is created, at 1610. The data model can comprise the selected one or more alternative objects, the associated functionalities, and the applied set of rules”, and the Examiner interprets the tooling object to be material / equipment).

Regarding Claim 7: Weatherhead et al. in view of Dance et al. teach the limitations of claim 3. Weatherhead et al. further teach wherein the one or more additional object libraries include a personnel object library, the personnel object library including a plurality of personnel objects, each personnel object of the plurality of personnel objects describing at set of personnel-related manufacturing process characteristics, and wherein the inhibiting the selection prevents the third input from associating the first production task with a particular personnel object that does not satisfy the first process characteristics (See Figure 5, Figure 13, Paragraph 0042, Paragraph 0052 – “Metadata 112 can identify an object and/or features of the object … the metadata can include a specification, which can comprise one or more resources that can include one or more of equipment, material, personnel, segments, storage, and so on”, Paragraph 0060 – “based on a request for initiation of a workflow, process manager 120 can retrieve objects from the library 108 and evaluate diagnostic capabilities of each of the objects”, Paragraph 0064 – “The objects and related metadata can be received by the interface component 114”, Paragraph 0092 – “the library 108 is searched for appropriate design input that would satisfy the workflow request 502”, Paragraph 0068 – “One or more queries 204 related to design and/or implementation of an industrial process (e.g., industrial automation application) can be received by the interface component 114”, Paragraph 0082, and Paragraph 0162 – “If the alternative objects and associated functionalities do not conform to the rules, the data model is created, at 1610. The data model can comprise the selected one or more alternative objects, the associated functionalities, and the applied set of rules”).

Regarding Claim 8: Weatherhead et al. in view of Dance et al. teach the limitations of claim 1. Weatherhead et al. further teach wherein the operations further comprise linking each other process node data element of the plurality of process node data elements to a respective set of objects to describe an entirety of the manufacturing process, each of the respective sets of objects including two or more of a process specification object from the process specification object library, an equipment object from the equipment object library, a personnel object from a personnel object library, a tooling object from a tooling object library, or a logistics object from a logistics object library (See Figure 5, Figure 13, Paragraph 0042 – “A configuration of one or more objects (e.g., an application) can be identified and the objects can be linked in order to satisfy the production goal and/or the production rule of the workflow”, Paragraph 0045 – “store applications created by linking objects”, Paragraph 0052 – “Metadata 112 can identify an object and/or features of the object … the metadata can include a specification, which can comprise one or more resources that can include one or more of equipment, material, personnel, segments, storage, and so on”, Paragraph 0059, Paragraph 0060 – “based on a request for initiation of a workflow, process manager 120 can retrieve objects from the library 108 and evaluate diagnostic capabilities of each of the objects”, Paragraph 0092 – “the library 108 is searched for appropriate design input that would satisfy the workflow request 502”, Paragraph 0096, Paragraph 0122 – “configured to link a first object with a set of the functionalities”, and Paragraph 0151).

Regarding Claim 9: Weatherhead et al. in view of Dance et al. teach the limitations of claim 8. Weatherhead et al. further teach wherein the plurality of process node data elements are linked according to a precedence order, a criteria-driven branching order, a parallel branching order, a criteria-driven merge order, a parallel merge order, a repeated operations order, or a combination thereof (See Figure 5, Figure 13, Paragraph 0042 – “A configuration of one or more objects (e.g., an application) can be identified and the objects can be linked in order to satisfy the production goal and/or the production rule of the workflow”, Paragraph 0045 – “store applications created by linking objects”, Paragraph 0052, Paragraph 0092 – “the library 108 is searched for appropriate design input that would satisfy the workflow request 502”, Paragraph 0116 – “a hierarchy that provides context, grouping, and/or aggregation of the data provided by the objects”, Paragraph 0122 – “configured to link a first object with a set of the functionalities”, Paragraph 0123 – “a hierarchical association of objects within a workflow can be evaluated”, and Paragraph 0176 – “evaluating a hierarchical association of the plurality of objects in the workflow and creating a functionality for one of the plurality of objects as a result of the evaluating”).

Regarding Claim 10: Weatherhead et al. in view of Dance et al. teach the limitations of claim 8. Weatherhead et al. further teach wherein the operations further comprise modeling a change to the manufacturing process by: modifying or removing a link between a process node data element and an object; and after modifying or removing the link, updating the set of production system “attributes” (See Paragraph 0044, Paragraph 0058 – “a platform built on the basis of a website that allows various users to add, modify, delete, rate, and perform other actions with respect to content through, for example, a web browser (e.g., wiki) can be facilitated by context manager 116”, Paragraph 0067 – “as one or more objects are used, new metadata might be created and/or existing metadata might be modified and/or deleted”, and Paragraph 0087 – “organization module 410 (and/or modification module 404) can combine or consolidate the related metadata and/or automatically create new metadata (e.g., annotated metadata 406) appropriate for the combined, single object”).
Weatherhead et al. do not specifically disclose production system “estimates” associated with the manufacturing process. However, Dance et al. further teach updating a set of production system “estimates” associated with the manufacturing process (See Figure 3, Abstract, Paragraph 0037 – “item cost rates for the inventory items are determined based on the tracked inventory positions … The aggregate cost rate is compared with a cost rate threshold”, Paragraph 0055 – “The probability density function of the cost rate for an individual item is readily obtained from the probability density function for the inventory position of that individual item”, and claim 6).
The teachings of Weatherhead et al. and Dance et al. are related because both are analyzing aspects of a production system to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the workflow and library module integration system of Weatherhead et al. to incorporate the production system estimates of Dance et al. in order to better predict what choices will need to the most cost effective solutions, thereby improving profit margin.

Regarding Claim 11: Weatherhead et al. in view of Dance et al. teach the limitations of claim 1. Weatherhead et al. further teach wherein the operations further comprise linking an input node data element of the production system to an output node data element of a prior manufacturing process (See Figure 5, Figure 13, Paragraph 0042 – “A configuration of one or more objects (e.g., an application) can be identified and the objects can be linked in order to satisfy the production goal and/or the production rule of the workflow”, Paragraph 0044 – “The objects 110 stored in the library 108 can be re-used (e.g., reusable) and/or customized (e.g., customizable)”, Paragraph 0045 – “store applications created by linking objects”, Paragraph 0052 – “Metadata 112 can identify an object and/or features of the object … the metadata can include a specification, which can comprise one or more resources that can include one or more of equipment, material, personnel, segments, storage, and so on”, Paragraph 0059, Paragraph 0060 – “based on a request for initiation of a workflow, process manager 120 can retrieve objects from the library 108 and evaluate diagnostic capabilities of each of the objects”, Paragraph 0092 – “the library 108 is searched for appropriate design input that would satisfy the workflow request 502”, Paragraph 0096, Paragraph 0122 – “configured to link a first object with a set of the functionalities”, and Paragraph 0151).

Regarding Claim 22: Weatherhead et al. in view of Dance et al. teach the limitations of claim 14. Weatherhead et al. do not specifically disclose the following. However, Dance et al. further teach wherein: the set of production system estimates includes an estimated one-time cost of the manufacturing process and the acceptance criterion includes a one-time cost threshold, the set of production system estimates includes an estimated item cost rates for the inventory items are determined based on the tracked inventory positions … The aggregate cost rate is compared with a cost rate threshold”, Paragraph 0055 – “The probability density function of the cost rate for an individual item is readily obtained from the probability density function for the inventory position of that individual item”, and claim 6).
The teachings of Weatherhead et al. and Dance et al. are related because both are analyzing aspects of a production system to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the workflow and library module integration system of Weatherhead et al. to incorporate the production system estimates of Dance et al. in order to better predict what choices will need to the most cost effective solutions, thereby improving profit margin.

Regarding Claim 25: Weatherhead et al. in view of Dance et al. teach the limitations of claim 24. Weatherhead et al. further teach:
in response to a determination that the set of production system “attributes” fails to satisfy the acceptance criterion: iteratively updating the set of production system “attributes” until the set of production system “attributes” satisfy the acceptance criterion (See Figure 5, Figure 13, Paragraph 0042, Paragraph 0052 – “Metadata 112 can identify an object and/or features of the object … the metadata can include a specification, which can comprise one or more resources that can include one or more of equipment, material, personnel, segments, storage, and so on”, Paragraph 0060 – “based on a request for initiation of a workflow, process manager 120 can retrieve objects from the library 108 and evaluate diagnostic capabilities of each of the objects … If the retrieved objects do not include a diagnostic capability needed for the workflow, a request can be sent to include the missing diagnostic capability in the workflow, wherein an object with the recommended diagnostic capability can be created and/or retrieved from an external source”, Paragraph 0064 – “The objects and related metadata can be received by the interface component 114”, Paragraph 0092 – “the library 108 is searched for appropriate design input that would satisfy the workflow request 502”, Paragraph 0068 – “One or more queries 204 related to design and/or implementation of an industrial process (e.g., industrial automation application) can be received by the interface component 114”, Paragraph 0082, and Paragraph 0162 – “If the alternative objects and associated functionalities do not conform to the rules, the data model is created, at 1610. The data model can comprise the selected one or more alternative objects, the associated functionalities, and the applied set of rules”); 
wherein iteratively updating the set of production system “attributes” comprises: receiving an additional input that associates at least one production task of the one or more production tasks with a different process object of the plurality of process object libraries (See Paragraph 0060 – “based on a request for initiation of a workflow, process manager 120 can retrieve objects from the library 108 and evaluate diagnostic capabilities of each of the objects … If the retrieved objects do not include a diagnostic capability needed for the workflow, a request can be sent to include the missing diagnostic capability in the workflow, wherein an object with the recommended diagnostic capability can be created and/or retrieved from an external source”, Paragraph 0092 – “the library 108 is searched for appropriate design input that would satisfy the workflow request 502”, Paragraph 0068 – “One or more queries 204 related to design and/or implementation of an industrial process (e.g., industrial automation application) can be received by the interface component 114”, Paragraph 0082, and Paragraph 0162 – “If the alternative objects and associated functionalities do not conform to the rules, the data model is created, at 1610. The data model can comprise the selected one or more alternative objects, the associated functionalities, and the applied set of rules”); 
responsive to the additional input, storing linking data linking the process node data elements to the process objects; and updating the set of production system estimates of the data structure based on the process objects (See Figure 5, Figure 13, Paragraph 0042 – “A configuration of one or more objects (e.g., an application) can be identified and the objects can be linked in order to satisfy the production goal and/or the production rule of the workflow”, Paragraph 0045 – “store applications created by linking objects”, Paragraph 0059, Paragraph 0060 – “based on a request for initiation of a workflow, process manager 120 can retrieve objects from the library 108 and evaluate diagnostic capabilities of each of the objects”, Paragraph 0092 – “the library 108 is searched for appropriate design input that would satisfy the workflow request 502”, Paragraph 0134 – “the one or more functionalities can be stored as metadata linked to the respective objects”, Paragraph 0139 – “The first metadata can be linked to the first object”).

Weatherhead et al. do not specifically disclose production system “estimates” associated with the manufacturing process. However, Dance et al. further teach updating a set of production system “estimates” associated with the manufacturing process (See Figure 3, Abstract, Paragraph 0037 – “item cost rates for the inventory items are determined based on the tracked inventory positions … The aggregate cost rate is compared with a cost rate threshold”, Paragraph 0055 – “The probability density function of the cost rate for an individual item is readily obtained from the probability density function for the inventory position of that individual item”, and claim 6).
The teachings of Weatherhead et al. and Dance et al. are related because both are analyzing aspects of a production system to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the workflow and library module integration system of Weatherhead et al. to incorporate the production system estimates of Dance et al. in order 

Regarding Claims 12-21 and 23-24: Claims 12-21 and 23-24 recite limitations already addressed by the rejections of claims 1-11, 22, and 25 above; therefore the same rejections apply.

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683